Citation Nr: 0115634	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to an initial compensable rating for 
vaginitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1981 to 
October 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for alopecia 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for vaginitis.

2.  Since November 1998, the appellant's service-connected 
vaginitis has been manifested by symptoms that are controlled 
by continuous treatment.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no 
higher, for vaginitis were met as of time of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code 7611 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an August 1999 VA gynecological examination, the appellant 
reported that she had been treated for vaginitis for three 
years and that the condition had not totally resolved.  She 
explained that her symptoms did diminish when she was on 
medication.  She complained of discharge and strong odor as 
well as intermittent burning and itching.  She stated that 
the vaginitis had been treated with creams and pills.  She 
denied any lower abdominal pain.  Her periods were regular.  
She stated that was unaware of dyspareunia but that she had 
not been sexually active recently.  The appellant's external 
genitalia were normal.  Her vagina had a moderate amount of 
thick, white discharge.  Testing showed clue cells and many 
bacteria and white cells.  The examiner diagnosed non-
specific vaginitis.

Private medical records from Lionel Gatien, D.O., indicate 
that he treated the appellant for bacterial vaginitis in 
December 1999 and in February 2000.

The appellant perfected her appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for her vaginitis.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.103 (2000).  
In the October 1999 Statement of the Case (SOC), the RO 
notified the appellant of the criteria for a higher rating 
for vaginitis.  There is no indication of additional relevant 
records that the RO has failed to obtain.  The RO arranged 
for a VA examination of the appellant.  No further assistance 
is necessary to substantiate the appellant's claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; see also Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for her vaginitis.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126, 132.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

In the October 1999 SOC and the October 2000 Supplemental 
Statement of the Case provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had her claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

The RO determined that the effective date of the grant of 
service connection for vaginitis was November 1, 1998, the 
day after the appellant separated from service.  The Board 
will address whether the appellant was entitled to a 
compensable disability rating from November 1, 1998.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The appellant's service-connected vaginitis is currently 
assigned a noncompensable evaluation under 38 C.F.R. § 4.116, 
Diagnostic Code 7611, for disease or injury of the vagina.  
Under Diagnostic Codes 7610 through 7615, the general rating 
formula for diseases, injuries, or adhesions of female 
reproductive organs (vulva, vagina, cervix, uterus, Fallopian 
tube, or ovary), a noncompensable disability rating is 
assigned when the symptoms of the disability do not require 
continuous treatment.  If the symptoms of the disability do 
require continuous treatment for control, a 10 percent 
disability rating is assigned.  A 30 percent disability 
rating is warranted where the symptoms of the disability are 
not controlled by continuous treatment.

In this case, the appellant does have recurrent vaginal 
infections that require continuous treatment.  However, she 
has reported that medication controls these infections, and 
she only has recurrences when she stops taking her 
medication.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in her favor.  The Board 
concludes that the evidence shows disability that more nearly 
approximates that which warrants the assignment of a 10 
percent disability rating.  See 38 C.F.R. § 4.7 (2000).  The 
appellant's statements show that her symptoms warrant a 10 
percent disability rating under Diagnostic Code 7611, in that 
her symptoms are controlled with continuous treatment.  Her 
statements are supported by the VA gynecological examination 
and the treatment records from Dr. Gatien.  The Board 
considered assigning the appellant a rating higher than 10 
percent, but the preponderance of the evidence is against 
assignment of such a rating under Diagnostic Code 7611.  A 
higher rating is available only if her symptoms are not 
controlled with continuous medication.  There are no other 
diagnostic codes potentially applicable to this condition.


ORDER

Entitlement to an initial disability rating of 10 percent, 
and no more, for vaginitis is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO denied the appellant's claim 
of entitlement to service connection for alopecia because it 
was a congenital or developmental defect.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2000).  Thus, service connection may not be granted for 
defects of congenital, developmental or familial origin, 
absent superimposed disease or injury.  See VA O.G.C. Prec. 
Op. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).  A 
medical opinion is required as to whether the appellant's 
hair loss is a congenital or developmental defect.  See 
Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992) 
(nonprecedential opinion).  At a July 1999 VA skin diseases 
examination, the examiner noted that differential diagnosis 
included androgenetic hair loss versus telogen effluvium 
versus underlying hormonal abnormalities versus external 
causes.  The examiner recommended further tests be conducted 
to investigate a hormonal etiology.  The appellant should be 
scheduled for a VA examination to determine the etiology of 
her hair loss.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be afforded a VA 
examination by an appropriate specialist 
to determine the etiology of her hair 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims folder 
(including the appellant's service 
medical records and the report of a July 
1999 VA skin diseases examination), 
conduct an examination, and furnish an 
opinion as to the etiology of the 
appellant's hair loss.  The rationale for 
this opinion should be stated in the 
examination report.  The examiner is 
requested to explain whether the 
appellant's hair loss is the result of a 
congenital or developmental defect or 
whether it is an acquired condition.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



